Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Detailed Action

        The Examiner notes for compact prosecution Applicant’s representative was called on 12/27/2021 to discuss the invention and to clarify the 112 concerns. As of the mailing of this action, The Examiner’s telephone call has not been returned.




Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The independent claims recite a “generation method/apparatus/program…”; however, it is not clear to The Examiner what is being generated in the claims. It appears no generation is occurring, thus an essential step appears to be missing. In addition, the independent claims recite“…identifying, as paths that are abstraction candidates, dynamically generated paths among paths in a profile that is used to determine whether each request to a server is an attack…”; however, the claims appear to either lack proper punctuation, appear to be lacking a word or phrase or appear to be missing something else. As a result, The Examiner is unable to determine the metes and bounds of the claim in a way to search and apply appropriate prior art. Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571)270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent 




/BRIAN F SHAW/Primary Examiner, Art Unit 2496